 DAVISON-PAXON COMPANYDavison-Paxon Company,a Division of R. H. Macy& Co., Inc.andRetailClerksInternational Asso-ciation,Local 1063,AFL-CIO,Petitioner.Case10-RC-8097August 20, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, MCCULLOCH,AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Clyde R.Ray. Following the hearing, this case was transferredto the National Labor Relations Board in Washington,D.C., pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended. There-after, the Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer with-in the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The Petitioner seeks to represent a unit of allregular and part-time selling and nonselling employeesat the Employer's store located at 180 PeachtreeStreet, Atlanta, (downtown store) including employeesof certain leased departments. The Employer contendsthat the appropriate unit must include, in additionto employees at its Peachtree store, employees attwo other stores in the Atlanta metropolitan areaat Lennox Square and Columbia Mall.The Employer operates, as part of the Davison-Paxon Division, a total of 10 retail department storesthroughout Georgia and South Carolina. The 3 storesin the greater Atlanta area are approximately 8 to9 miles apart, and are some 75 to 225 miles distantfrom each of the other Davison branches. As thelargest store in the Davison chain, the Peachtree21store has 1700 employees, whereas the Lenox Squarestore has 700, and the Columbia Mall store 400.There is a considerable degree of centralizationover administrative matters for all 10 Davison stores.Thus, the corporate officers, headquartered in thePeachtree store, oversee the operations of the entirechain. All general policy determinations with regardto purchasing, merchandising, sales promotion, adver-tising,and employment practices issue from theEmployer's central offices. Further, records relatingto accounts, audits, and payroll are centrally main-tained.Because of their geographic proximity, a substantialdegree of control is possible over the business andmarketing operations of the three Atlanta stores. Forexample, buyers based in the Peachtree store areresponsible for purchasing merchandise and maintain-ing sufficient quantities of stock for all 10 stores.Yet, the incidence of their visits to and contactswith the Atlanta suburban stores is much more fre-quent than with the out-of-town branches. Again,advertising, sales promotion, and window displaysare all initially designed at the Peachtree store. Howev-er, advertisements appearing in the Atlanta newspa-pers apply to only the three in-town stores. Newspaperadvertisements for the remaining seven stores arerun on an individual basis. Similarly, window displaysfor the three Atlanta stores are closely coordinatedwhereas the out-of-town stores have greater discretionin such displays. Further, merchandise is frequentlyshifted among the 10 Davison stores, but the amounttransferred between the Atlanta stores is 8 to 10times greater than that shifted between them andthe out-of town stores.It is evident that the administrative operations ofthe Davison chain in general and the Atlanta storesin particular are highly centralized. Nevertheless, aswe noted inHaag Drug Company, Incorporated,'cen-tralized administrative control is characteristic of theretail chain business and is not in itself sufficientto rebut the presumptive appropriateness of a single-store unit. Rather, we recognized in that case thatit is more significant ifthe employees perform their day-to-day workunder the immediate supervision of a local storemanager who is involved in rating employee per-formance, or in performing a significant portionof the hiring and firing of the employees, andispersonally involved with the daily matterswhich make up their grievances and routine prob-lems.In determining whether the presumption favoringthe single-store unit has been rebutted, we also consid-' 169 NLRB No 111185 NLRB No. 5 22DECISIONSOF NATIONALLABOR RELATIONS BOARDer such factors as the geographic distance betweenthe stores, the degree of employee interchange, andthe employer's prior bargaining history.In reviewing the entire record, we are convincedthat the Employer has not overcome the presumptiveappropriateness of the single-store unit.There is ample evidence that, on a day-to-daybasis, each store functions as a separate entity. Thus,eachDavison branch has its own store manager,personnel manager, and department heads. Personnelpolicies,while centrally established, are implementedby the personnel office in each of the respectivestores.'Hiring, too, is for the most part accomplishedat the particular store where the applicant will beemployed, although occasionally an applicant maybe sent to another store where there is a 'knownvacancy. Training is provided at the individual storeswith some special training seminars held at the down-town store for groups of employees from each ofthe Atlanta branches. Employees are subject to disci-pline and discharge by their local supervisors. Onlyafter the initial action has been taken does an employeehave the right to appeal to the downtown personneloffice.Employees with less than 5 years' employmentwith Davison may be discharged without prior approv-al of the division personnel director. Work and vaca-tion schedules as well as arrangements for sick leaveare scheduled and coordinated at the local level.An employee's work performance is evaluated bypersonnel at the individual store. Subsequently, theevaluation forms are reviewed by the central personneloffice and returned to the appropriate branch. Meritraises may be granted on the basis of these evaluations.Employee interchange is not extensive. On a short-term basis, a few employees are temporarily assignedfrom one of the Atlanta stores to another whenspecial sales are scheduled, when assistance is neededto arrange displays, to help with inventory, updatepersonnel records, take audits, or repair faulty equip-ment. On a permanent basis, among a total of 2,800employees in the 3 Atlanta stores, only 54 permanenttransfers were effected in a 15-month period.In light of the factors discussed above, it is clearthat there is substantial autonomy exercised at theindividual store level and that the local store officialsare integrally involved in those matters which affectthe employees' working conditions. Therefore, in theabsence of any bargaining history and in order toaccord to employees the fullest freedom in exercisingthose rights guaranteed by the Act, we hereby find'The vice president in charge of personnel for all Davison stores,also serves as personnel director for the Peachtree Storethat a unit limited to the employees of the Peachtreestore is appropriate.'The parties entered into a number of eligibilitystipulations pertaining to the employees working atthe Peachtree store. They also agreed that the employ-ees of all leased departments except for those inthe Ski Shop, the Optical Department, and SantaClaus should be included in the unit because ofthe degree of control exercised by the Employer overthese employees. They further stipulated that certainother employees are to be excluded as confidentialemployees, professional employees, guards, and super-visors.We find no reason to disturb the agreementof the parties as to any of these categories.The following job classifications are in dispute:(a)The Employer contends that employees in 10positions which are titled supervisor or foreman, do.not, in fact, exercise any meaningful supervisory con-trol over other employees and should not be excludedfrom the unit. Petitioner takes a contrary position.The disputed classifications are as follows: foremancarpenter, foreman painter, gift wrap supervisor, mailorder supervisor,platform receiving supervisors,supervisor of the employees' cafeteria, candy roomsupervisor, marking supervisor, and working supervi-sor porter.In each case, the foreman or supervisor spendsthe bulk of the working day performing preciselythe same tasks as the other employees in the depart-ment.They may relay routine instructions from themanagers of their respective sections and oversee dis-tribution of the work. In most cases, they receivepay in excess of that received by their coworkers,but information is lacking as to exact sums.None of these employees makes recommendationsas to wage increases for other employees. They arenot authorized to hire, discharge, suspend, transfer,or discipline others. They all punch a timeclock,are hourly paid, and receive overtime.It is clear that the employees in the positionslisted above do not exercise independent authority.What little discretion they have is of the most routinenature. Accordingly, we find that they are not supervi-sors within the meaning of Section 2(2) of the Actand include them in the unit.(b) The Employer further argues that the membersof the teen board should be included in the unit.The teen board is composed of approximately 80students selected from high schools in the Atlantaarea to serve a 1-year term. After a training periodwhich includes modeling instruction in July, theywork in all three in-town stores as bothsaleswomenand models. Their peak activity occurs prior to the3The MayDepartment Stores Company,175 NLRB No 97 DAVISON-PAXON COMPANYopening of the school year and during Christmasand Easter vacations. They may also work on aintermittent basis on evenings and weekends but arenot required to work a specific number of hoursand are not discharged if unavailable to work whencalled.They wear a costume and are concentrated primarilyinthe teen and women'sfashiondepartments.Throughout their term on the teen board, they receivetheminimum starting wage for sales people withno expectation of an increase. They do not earnvacation pay, do not receive paid holidays, and arenot entitled to fringe benefits available to regularemployees, other than discount privileges.The record clearly establishes that the teen boardmembers work on a intermittent,sporadic basis fora temporary period of time of fixed duration. Underthese circumstances,we find that they do not sharea sufficient community of interests with other salespersonnel and therefore exclude them from the unit.'(c)There are 8 employees in the salary officeincluding4 salary clerks, 1 budget clerk, and 3machine operators, all of whom the Employer main-tains should be excluded from the unit as confidentialemployees.All eight employees are under the supervision ofthe salary officemanager. Their duties primarilyinvolve maintaining time and pay records and prepar-ing paychecks and W-2 forms for all Davison employ-ees.They also keep production records forsales per-sonnel which are used both to determine if wageincreases are merited and to provide statistical infor-mation for studies relating to labor relations policies.It is well settled that employees who handle businessand financial records, including those which concernlabor relations, are not confidential employees wherethey act in a relatively minor clerical capacity, havea minimum of discretion, and do not assist or actin a confidential capacity to persons who determineand effectuate labor relations policies.' Applying thesestandards to the present case, we find that theseemployees have no more than routine discretion.Although they may indirectly supply raw data usedsubsequently by the Employer's officers in formulatinglabor relations policies,they are not consulted nordo they assist in shaping the policies. Accordinglywe find that they are not confidential employeesand include them in the unit.(d) The Employer, in contradistinction to Petitioner,takes the position that three employees classified asaccountants are neither supervisory, confidential, nor'SeeCrest Wine and Spirits, Ltd,168 NLRB No 99'SeeColumbia Steel and Shafting Company,132 NLRB 1536,Vulcan-ized Rubber and Plastics Company, Inc,129 NLRB 125623professional employees and should be included inthe unit.The three employees in dispute do general account-ing work involving profit and loss statements; theyreconcile bank accounts and review and study budgets,expense accounts,and bills of vendors. If questionsarisewith regard to their work, they refer theseto their supervisor. None of them is a certified publicaccountant, and the Employer does not require thatthey have a college degree or specialized training.They have executive classification numbers, attendmeetings of supervisors,are paid biweekly, and donot punch a timeclock. However, testimony was sub-mitted that they do not have authority and cannoteffectively recommend that any employee be hired,discharged, rewarded, or disciplined, nor do theytransmit instructions or direct other employees inthe performance of their work.Based on all of the above, we find that the employeeaccountants do not exercise supervisory functions norare they professionals as defined by the Act. Wealso cannot find they are confidential employees; forthe information to which they have access, someof which may be of a confidentialnature, relatesto business matters rather than to labor relationspolicies.'As the accountants share a community ofinterestswith other clerical employees stipulated bythe parties to be included in the unit, we find thatthey too should be included.(e) The Employer contends that certain employeeswho work on an irregular basis should also be includedin the unit. There are 2 categories of such employees:seasonal employees who work 90 days or less a year,generally during peak selling seasons;and extra (non-selling)and contingent (selling)employees who areon call to work for indefinite periods of time. Employ-ees in these latter categories may work as little as71/2 hours in a 6-month period and still be carriedas contingents or extras.They performthe samework as regular employees and are under the samesupervision.They may be eligible for certain fringebenefits such as paid holidays,meal allowances, dis-count privileges, and leaves of absence. They arenot eligible,however, for disabilityand life insurance,paid vacations, or the profit-sharing plan.The Employer was unable to furnish precise infor-mation as to the work schedules of employees inthese categories. Therefore, in accordance with a for-mula appliedby theBoard in recent cases,'we findthat,with the exception of certain employees whoseexclusion is required by established Board policy suchSee, e g,Swift and Company,129 NLRB 1391TheMayDepartmentStoresCompany,175NLRB No97,AlliedStores of Ohio, Inc.,175 NLRB No 168 24DECISIONSOF NATIONALLABOR RELATIONS BOARDas temporary or seasonal employees,any contingentor extra employee who regularly averages 4 hoursormore per week for the last quarter prior to theeligibility date has a sufficient community of interestfor inclusion in the unit and may vote in the election.Accordingly,we find that the following employeesof the Employer at its store at 180 Peachtree Street,Atlanta,Georgia,constitute an appropriate unit forcollective bargaining within the meaning of Section9(b) of the Act:All regular full-time and part-time selling andnonselling employees of the Employer at its storelocated at 180 Peachtree Street, Atlanta,Georgia,'including lease departments whose employees arecontrolledby the Employerfor the purposesof the Act,9salary clerks,budget clerk,machineoperators, accountants,and qualified contingentand extra employees,but excluding professionalemployees,seasonal employees,casual employees,TeenBoardmembers,guards,confidentialemployees,and supervisors as defined in theAct.[Direction of election10 omitted from publication.]Included are the foreman carpenter, foreman painter, gift wrap supervi-sor,mail order supervisor, platform receiving supervisors, supervisor ofthe employees' cafeteria, candy room supervisor, marking supervisor,and working supervisor porter As we have found above, the individualshaving these titles are not supervisors as defined in the Act'Except for the beauty salon, the parties stipulated as to whichleased departments should be included in the unit Subsequently, inits brief to the Board, the Petitioner expressed agreement with the Employ-er that the beauty salon should be included in the unit Accordingly,the employees of this leased department will be deemed so includedand eligible to vote10 In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access toa listof votersand their addresses which may be used to communicate with themExcelsior Underwear Inc,156 NLRB 1236,NLRB. v Wyman-GordonCompany,394 U S 759 Accordingly, it is hereby directed that anelection eligibility list, containing the names and addresses of all theeligible voters, must be filed by the Employer with the Regional Directorfor Region 10 within 7 days of the date of this Decision and Directionof Election The Regional Director shall make the list available to allparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for settingaside the election whenever proper objections are filed